Citation Nr: 0212871	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  99-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of shell fragment wounds to the left leg 
and knee with injury to muscle group XIV.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  He served in Vietnam and was awarded the Purple Heart.

Service connection for a shell fragment wound of the left leg 
was granted in a May 1978 VA rating decision.  A 
noncompensable disability rating was assigned.  In a July 
1980 rating decision, a 10 percent disability rating was 
assigned.

The veteran submitted a claim for a higher rating in August 
1998.  In a December 1998 rating decision the RO denied 
entitlement to a rating in excess of 10 percent.  The veteran 
perfected an appeal of that decision.  His case was 
previously before the Board of Veterans' Appeals (the Board) 
in January 2001, at which time the Board remanded the case to 
the RO for additional development.  That development has been 
completed to the extent possible and the case has been 
returned to the Board for further consideration of the 
veteran's appeal.


FINDINGS OF FACT

1.  The residuals of shell fragment wounds to the left leg 
and knee with mild injury to muscle group XIV are manifested 
by complaints of pain, with no objective evidence of 
significant pathology.

2. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
disability so as to render impractical the application of the 
regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for the residuals of shell fragment wounds to the 
left leg and knee with injury to muscle group XIV are not 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Codes 5312 and 5314 (2001).

2.  The criteria for an increased disability rating for the 
service-connected left leg and knee disability on an extra-
schedular basis have not been met. 38 C.F.R. 3.321(b)(1) 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his left leg disability has 
increased in severity and therefore warrants a higher rating.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of that issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the VCAA did away with the concept of a well 
grounded claim.  The current standard of review is as 
follows.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board will apply the current standard of review in 
evaluating the veteran's claim.

Notice

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.159]; Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in June 
1999 and a supplemental statement of the case in April 2002.  
In those documents the RO informed the veteran of the 
regulatory requirements for establishing a higher rating, and 
the rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  In 
the April 2002 supplemental statement of the case the RO 
informed the veteran of the provisions of 38 C.F.R. § 3.159, 
in terms of VA's duty to inform him of the evidence needed to 
substantiate his claim and to assist him in obtaining the 
relevant evidence.

In the January 2001 remand the Board informed the veteran of 
the conflicts in the available evidence, the evidence 
required to resolve those conflicts, and the additional 
evidence needed to substantiate his claim.  Following the 
Board's remand, the RO informed the veteran of the evidence 
needed to substantiate his claim in January 2001 by 
instructing him to provide a full history of his left leg 
disability, and to identify all medical care providers who 
had treated him for the left leg disability.  The veteran's 
representative has reviewed the claims file on multiple 
occasions, and did not indicate that the veteran had any 
additional evidence to submit.  The RO notified the veteran 
each time his case was sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The RO has obtained the VA and private treatment records 
identified by the veteran, and provided him VA examinations 
in October 1991, October 1998, and April 2002.  The reports 
of the medical examinations reflect that the examiners 
reviewed the veteran's medical records, recorded his past 
medical history, noted his current complaints, conducted 
physical examinations, and rendered appropriate diagnoses and 
opinions.  The veteran and his representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  

The veteran's representative contends that VA has not 
fulfilled its duty to assist the veteran in developing his 
claim because the representative had previously asked that 
the case be remanded and that the veteran be examined by a VA 
physician other than S.M., M.D.  Dr. M. had conducted the 
examination in October 1998, and also conducted the 
examination in April 2002.  Other than expressing 
disagreement with the findings made by Dr. M., the 
representative has not alluded to any facts indicating that 
the examinations conducted by Dr. M. are not adequate for 
rating purposes.  The Board finds that the examinations 
conducted by Dr. M. properly document the clinical findings 
and functional limitations resulting from the shrapnel 
wounds, and that the examination reports are adequate for 
rating purposes.

The representative also implies that the RO failed to comply 
with the Board's remand instructions, in violation of the 
holding of the United States Court of Appeals for Veterans 
Claims (the Court) in Stegall v. West, 11 Vet. App. 268 
(1998), by not having the veteran examined by a board-
certified orthopedist.  The representative further contends 
that the veteran should be provided examinations by a board-
certified orthopedic surgeon, a board-certified neurologist, 
and a board-certified dermatologist.

In the January 2001 remand the Board instructed the RO to 
provide the veteran a VA orthopedic examination; the Board 
did not specify that the examination had to be conducted by a 
board-certified orthopedist.  The representative has not 
indicated why examination by a board-certified orthopedist is 
required.  The representative has not pointed to, and the 
Board has not identified, and law, regulation or Court 
decision which would mandate such examination.  The same 
reasoning applies to the request for examination by two other 
board-certified specialists. 

The veteran's representative has also indicated that the 
record on appeal is inadequate because color photographs of 
the veteran's leg scars were not taken.  However, there is no 
legal or medical requirement that this be done.  The scars 
have been adequately described in the medical records, most 
recently in the report of the April 2002 VA examination.

Given the well-documented nature of the injury to the left 
leg, and on consideration of the evidence as a whole, the 
Board finds that examination of the veteran by a board-
certified orthopedist, neurologist, or dermatologist is not 
necessary to properly document the disability resulting from 
the in-service shrapnel wounds.  Development of additional 
examination is not necessary.

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Relevant law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Rating muscle injuries

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

Karnas considerations

The regulatory criteria for evaluating muscle injuries were 
revised effective July 3, 1997.  Schedule for Rating 
Disabilities; Muscle Injuries, 62 Fed. Reg. 30,235 (1997) 
(codified at 38 C.F.R. Part 4).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

The veteran claimed entitlement to an increased rating in May 
1990, which resulted in the denial of a rating in excess of 
10 percent in December 1991.  In a statement received in 
February 1992 the veteran asked the Department of Veterans 
Affairs (VA) Regional Office (RO) to reconsider that claim.  
No action was taken on the veteran's request.  

The veteran's representative asserted in a June 2000 informal 
hearing presentation that the February 1992 statement 
constituted a notice of disagreement which would prevent the 
December 1991 decision from becoming final.  See Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) [failure to issue a 
statement of the case following receipt of a notice of 
disagreement prevents the decision from becoming final].

After having considered the matter, and for the purposes of 
this decision only, the Board concludes that the veteran's 
claim has been open since May 1990.  Because the veteran's 
claim was initiated prior to the July 1997 change in the 
regulations, he is entitled to the application of the version 
more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board finds that, as applied in the veteran's case, there 
is no material difference in the original and revised version 
of the regulations pertaining to the evaluation of muscle 
injuries.  The Board has determined, therefore, that it can 
consider the original and revised rating criteria without 
prejudice to the veteran, and that neither version of the 
regulation is more favorable to him.  See Bernard v Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 3-00.

Specific schedular criteria

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56.

Diagnostic Code 5312 pertains to muscle group XII, the 
function of  which consists of dorsiflexion of the foot, 
extension of the toes, and stabilization of the arch.  Muscle 
group XII includes the anterior muscles of the leg, those 
being the tibialis anterior, the extensor digitorum longus, 
the extensor hallucis longus, and the peroneus tertius.  A 
severe disability is rated at 30 percent, moderately severe 
at 20 percent, moderate at 10 percent, and slight disability 
of this muscle group is rated at zero percent.  38 C.F.R. 
§ 4.73.

Diagnostic Code 5314 pertains to muscle group XIV, the 
function of which consists of extension of the knee, 
simultaneous flexion of the hip and knee, and tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
muscle group XVII in postural support of the body, and acting 
with the hamstrings in synchronizing hip and knee movement.  
The muscle group includes the anterior thigh group, the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  A severe disability is rated at 40 percent, 
moderately severe disability at 30 percent, moderate 
disability at 10 percent, and slight disability at zero 
percent.  38 C.F.R. § 4.73.

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The available service medical records do not document the 
shell fragment wound that the veteran incurred in service; 
service connection was granted based on the veteran's report 
of the injury and his receipt of a Purple Heart Medal.  A 
description of the original wounds is not, therefore, 
available.

With the grant of service connection in May 1978, the 
residuals of the shell fragment wounds were rated under 
Diagnostic Code 7805 as scars.  That determination was based 
on the award of the Purple Heart to the veteran as well as 
the report of a March 1978 VA physical examination which 
disclosed a nonadherent scar of the left lower leg.  In July 
1980, the residuals were rated as 10 percent disabling under 
Diagnostic Code 5314 because an examiner in June 1980 
determined that the wounds had caused injury to muscle group 
XIV.  The examiner then described two scars, both of which 
were on the proximal area of the left lower leg, as well as 
moderate instability and mild internal derangement of the 
knee.

A July 1990 medical report from R. M. P., M.D. indicated that 
the veteran had arthritis of the left knee.  That report will 
be discussed in greater detail in the analysis section below.

A VA examination in October 1991 disclosed that the veteran's 
gait was normal; he was able to squat completely, and heel 
and toe walk.  He was then wearing an elastic band around the 
upper portion of the left lower leg.  There was a one inch by 
half an inch transverse scar on the tibial crest, a faint 
three-quarter inch scar lateral to the patella, and a faint 
two inch scar over the left patella tendon.  The 
circumferences of the left leg were the same as the right, 
and range of motion of the left knee was from zero to 
144 degrees.  The normal range of motion of the knee is from 
zero degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.  There was no evidence of 
crepitance, effusion, inflammation, or instability in the 
left knee.  An X-ray study of the left knee and leg was 
normal.  The examination resulted in the finding that the 
residuals of the shell fragment wound consisted of the scars, 
and that the injuries pertained to muscle group XII, not 
muscle group XIV.

The veteran underwent a physical examination while 
hospitalized at the VA medical center in December 1991, which 
revealed no limitation of motion in the lower extremities.  A 
VA examination in April 1996 disclosed no crepitance, 
swelling, or tenderness in the knee.  The veteran's 
complaints of pain in multiple joints in June 1996 were 
attributed to possible fibromyalgia or polyarthralgia 
secondary to his diagnosed depression.  Examination then 
showed full range of motion of the joints, including the left 
knee.

During a VA examination in October 1998 the veteran reported 
having pain in the left knee since the in-service shrapnel 
injury.  On examination he was able to squat, with pain in 
the left knee at 120 degrees.  The examiner described the 
appearance of the knee as normal, with normal alignment and 
no swelling, deformity, or effusion.  There was a dime-sized 
pale scar near the proximal leg, but no visible scar on the 
knee.  The skin was healthy, and there was a prominent tibial 
tubercle that was not tender.  The patella was non-tender and 
moved normally, and the range of motion of the left knee was 
zero to 140 degrees.  The examiner noted that mediolateral 
stability was slightly loose, but that the remaining tests of 
stability were normal.  In conclusion, the examiner found no 
evidence of instability or internal derangement in the knee.  
An X-ray study of the left knee showed old Osgood-Schlatter's 
disease with prominent tubercles, but was otherwise normal.  
A magnetic resonance image (MRI) of the left knee was also 
normal.  The examination resulted in a diagnosis of a normal 
left knee, with no evidence of residual injury other than the 
scar.

The veteran was physically examined while hospitalized for 
psychiatric reasons in August 2000, and no pertinent 
abnormalities were found.

In conjunction with the April 2002 examination, which was 
done pursuant to the Board's remand instructions, the veteran 
reported that he was unable to stand or walk for a long 
period of time or use stairs due to pain in the left knee.  
He also complained of the knee "giving out".  He had no 
complaints pertaining to the left thigh, and the examiner 
found no evidence of injury to the thigh.  The veteran stated 
that the shrapnel injury was to the knee and below, not to 
the thigh.  He denied experiencing any flare-ups of symptoms, 
but had constant pain in the knee since the in-service 
injury.

On examination the veteran walked with a normal gait, and he 
was able to squat without complaints.  There was no evidence 
of any scars or other abnormality in the left thigh, which 
the examiner described as muscle group XIV.  The left leg was 
normally aligned, with no swelling or effusion in the knee 
joint.  Patella position and movement were normal, with no 
evidence of pain on palpation of the joint.  There was no 
evidence of instability.  The examiner noted a prominent 
tibial tubercle, which was not tender.  The range of motion 
of the knee was from zero to 140 degrees, without pain.  
Muscle strength was 4/5 on extension and 5/5 on flexion.  
There was no evidence of muscle weakness.  Knee reflexes were 
present, but the left ankle reflex was absent.  

The examiner described a very faint superficial scar 
measuring about one inch in length over the tibial tubercle.  
The scar was not tender and there was no evidence of 
adhesions or tissue loss.  He also described a circular scar 
measuring about one-half inch in diameter on the proximal leg 
anteriorly over the tibial crest.  The scar was located 
approximately four inches below the knee joint.  The scar was 
pale, without any adhesions or tenderness.  The examiner 
found based on his examination that there was no evidence of 
any muscle involvement resulting from the shell fragment 
injuries, but that if any muscles were affected they would be 
in muscle group XII, not muscle group XIV.  He based that 
conclusion on review of the medical records in the claims 
file, as well as the examination.

The examination included X-ray studies of the left thigh, 
knee, and leg, all of which were shown to be normal without 
any evidence of arthritis or retained fragments.  The veteran 
did not report any episodes of a flare-up of symptoms, and 
the examiner found no evidence of any functional loss 
resulting from the shell fragment wounds, including fatigue.  
The examiner also found that, based on the shell fragment 
wounds, the veteran's industrial adaptability was normal.

A September 2000 VA treatment record shows that the veteran 
reported a 20-year history of leg pain, but no clinical 
findings or diagnosis were recorded.  In October 2001 the 
veteran reported having fallen out of a helicopter while 
serving in Vietnam, resulting in injury to his back and both 
legs.  He then reported having pain and intermittent numbness 
in both lower extremities.  An examination revealed no 
abnormalities.

Analysis

The veteran's shell fragment wound residuals of the left leg 
are currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5314 [Muscle Group XIV].  A 10 
percent rating is indicative of moderate disability.  
Words such as "moderate" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6 (2001).   "Moderate" is commonly defined as "of average 
or medium quality, amount, scope, range, etc." Webster's New 
World Dictionary, Third College Edition (1988), at 871.

The veteran contends that a higher rating is warranted 
because the shrapnel wounds to the leg cause pain, stiffness, 
and limited function of the left knee.

There is some question as to whether the shell fragment 
wounds were to Muscle Group XIV or to Muscle Group XII 
[Diagnostic Code 5312].  None of the evidence suggests that 
more than one muscle group is involved, however.  The Board 
has  evaluated the veteran under each of these diagnostic 
codes. 

According to Diagnostic Code 5314, a 30 percent rating is 
applicable if the muscle disability to Muscle Group XIV is 
moderately severe (there is no 20 percent rating under 
Diagnostic Code 5314).  Pursuant to Diagnostic Code 5312, a 
20 percent rating applies if the muscle disability to Muscle 
Group XII is moderately severe.  A moderately severe 
disability results from a through and through or deep 
penetrating wound.  The objective evidence of a moderately 
severe muscle disability includes scars that indicate a track 
of the missile through one or more muscle groups; the loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles; and impairment of strength and endurance.  38 C.F.R. 
§ 4.56.

The medical evidence of record has been described in some 
detail above.  After careful review of the evidentiary 
record, the Board concludes that none of the medical evidence 
reflects that the shell fragment wounds caused through and 
through or deep penetrating wounds.  The evidence does not 
indicate a track of the missile through one or more muscle 
groups, in that the examiner found that the missiles did not 
penetrate any muscle group.  Multiple examinations have not 
shown the loss of deep fascia, muscle substance, normal firm 
resistance of muscles, or impairment of strength or 
endurance; the examiner determined that the shell fragment 
wounds did not result in any functional limitations in the 
left lower extremity.  The criteria for a rating in excess of 
10 percent based on the provisions of either Diagnostic Codes 
5312 and 5314 are not, therefore, met.

DeLuca considerations

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca, supra; see also Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The veteran has complained of pain in the left knee, 
which he attributes to the shell fragment wounds.  The rating 
of muscle injuries is not, however, predicated on limitation 
of motion, but incorporates all of the cardinal signs of 
disability of a muscle.  38 C.F.R. § 4.56.  Any functional 
limitation due to pain is, therefore, appropriately 
compensated by the 10 percent rating that has been assigned 
for a moderate injury to muscle group XIV.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996) [if the diagnostic code is not 
predicated on loss of motion, the functional limitations are 
appropriately compensated under the criteria shown for the 
diagnostic code].

Esteban considerations

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2001).  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the veteran 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

The Board notes that pursuant to the regulations in effect 
prior to July 1997, muscle injuries to separate muscle groups 
in the same anatomical region, including the knee, could not 
be combined, but the rating for the major group could be 
elevated to moderately severe or severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  38 C.F.R. § 4.55(a) (1996).  The evidence in the 
instant case is in conflict as to whether the shell fragment 
wounds were to muscle group XII or to muscle group XIV.  None 
of the evidence suggests that more than one muscle group was 
involved.  The Board finds, therefore, that the provisions of 
38 C.F.R. § 4.55(a) (1996) are not applicable.  

There is also the matter of whether the veteran has arthritis 
of the left knee which could be separately rated under 
Esteban.  The evidence in support of a separate rating for 
arthritis includes a July 1990 report from R. M. P., M.D., in 
which Dr. P.  stated that the veteran had what appeared to be 
chronic degenerative arthritis in the left knee, secondary to 
an in-service injury.  Dr. P. found that the veteran had 
periodic exacerbations of knee pain and stiffness that 
limited his activity.  The RO obtained the treatment records 
from Dr. P., which show that the veteran complained of pain 
in the back and both lower extremities from 1988 through 
1990.  The cause of the back and lower extremity pain is not 
documented. 

Dr.P.'s treatment records do not include the results of any 
diagnostic studies, nor did he refer to any diagnostic 
studies in his July 1990 report.  Although the treatment 
records show that the veteran complained of pain, they do not 
document any objective clinical findings regarding the left 
lower extremity.  Dr. P. stated in his report that it only 
appeared that the veteran had chronic degenerative arthritis 
in the left knee; he did not cite to any clinical or 
diagnostic findings, or make a definitive diagnosis.  The 
Board finds, therefore, that the medical report by Dr. P. is 
not probative of the shell fragment wounds having caused 
degenerative arthritis in the left knee.  Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight and credibility of the evidence].

Dr. P.'s opinion, which is not supported by any clinical 
evidence, is outweighed by  multiple X-ray and MRI studies, 
referred to in the factual background section above, which 
show no degenerative changes in the left knee.  In addition, 
there is no other medical evidence which includes a diagnosis 
of left knee degenerative arthritis, despite extensive 
evaluation of the veteran's left lower extremity.  Based on 
the preponderance of the medical evidence ,the Board 
concludes that the veteran's service-connected  residuals of 
shell fragment wounds of the left leg do not include 
degenerative arthritis in the left knee.  A separate 
disability rating for arthritis is therefore not warranted.

The Board also notes that the residuals of the shell fragment 
wounds include scars on the left leg.  These scars have been 
described as non-painful and no adherent, and there is no 
evidence that they interfere with the function of the 
veteran's left leg.  The evidence does not show that the 
scars meet the criteria for a compensable rating.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805; see also 
Schedule for Rating Disabilities; The Skin, 67 Fed. Reg. 
49,590 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118).  
Consideration of the diagnostic codes for scars does not, 
therefore, support an additional or higher rating.

Extraschedular rating

In the April 2002 SSOC, the RO considered the matter of 
referral of an extraschedular rating under 38 C.F.R. § 
3.321(b) (2001). This matter must be addressed in this 
decision.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) [the Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required]; see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) [the Board may affirm a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)].

The RO found that referral for extra-schedular consideration 
was not warranted in this case. The Board agrees.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. 
§ 3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria. According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards." Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not required any hospitalization for his 
disability.  In addition, there is no evidence that the 
disability produces marked interference with the veteran's 
employment.  As discussed in detail above, the service-
connected disability is manifested chiefly by subjective 
complaints of pain.  The left leg appears to be normal on 
physical examination except for superficial scars.  There is 
no evidence of an unusual clinical picture, and none has been 
pointed out by the veteran. 

To the extent that the left leg disability impacts on the 
veteran's industrial capacity, this is contemplated in the 
currently assigned 10 percent rating.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, there is no evidence of an exceptional or unusual 
disability picture.  Referral of this case for an 
extraschedular rating is accordingly not warranted.

Conclusion

For the reasons and bases expressed above, the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to a disability rating in excess of 
10 percent for the residuals of shell fragment wounds to the 
left leg and knee with mild injury to muscle group XIV.  The 
benefit sought on appeal is accordingly denied.


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of shell fragment wounds to the 
left leg and knee with injury to muscle group XIV is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

